Me. Chief Justice Waite
delivered the opinion of the court.
The writ of which the petitioners complained was one of execution to carry into effect the judgment in the original suit for the mandamus. “ The jurisdiction of a court is. not exhausted by the rendition of its judgment, but continues until the judgment is satisfied.” Wayman v. Southard, 10 Wheat. 23. “ Process subsequent to judgment is as essential to jurisdiction as process anterior to judgment, else the judicial power would be incomplete and entirely inadequate to the purposes for which it was conferred by the Constitution.” Riggs v. Johnson County, 6 Wall. 187. But if the court has jurisdiction to issue process, it has necessarily jurisdiction to decide as to its appropriate form. Here the process has been issued; and the court, upon motion, has decided that it was good in form, and ought not to be quashed. Of this decision the petitioners complain, and seek to have it reversed. This we cannot do by mandamus. Under that form of proceeding we may compel an inferior court to decide upon a matter within its jurisdiction and pending before it for judicial determination, but we cannot control its decision. Neither can we in that way compel the inferior court to reverse, a decision which it has made in the exercise of its legitimate jurisdiction. That is the office of a writ of' error or an appeal, in cases to which such proceeding applies, but not of a writ of mandamus. If there is any thing in the case of McCargo v. Chapman, 20 How. 555, to the contrary of this, it is disapproved. Petition denied.